     Case 8:14-bk-13157-TA           Doc 77 Filed 06/20/19 Entered 06/20/19 11:56:52                 Desc
                                      Main Document     Page 1 of 2



 1     Amanda G. Billyard (SBN 256838)
       FINANCIAL RELIEF LAW CENTER
 2     1200 Main St., Suite G
       Irvine, CA 92614
 3     Direct Phone: 714-442-3349
       Facsimile: 714-361-5392
 4     abillyard@bwlawcenter.com

 5     Attorneys for Debtor

 6                                 UNITED STATES BANKRUPTCY COURT

 7                                  CENTRAL DISTRICT OF CALIFORNIA

 8                                            SANTA ANA DIVISION

 9
       In re:                                             )   Case No.: 8:14-BK-13157-TA
10                                                        )
       DANNY GERARD GASS                                  )   Chapter 13
11                                                        )
                        Debtor.                           )   RESPONSE TO TRUSTEE’S NOTICE
12                                                        )   AND MOTION FOR ORDER
                                                          )   DISMISSING CHAPTER 13 CASE
13                                                        )   (DELINQUENCY)
                                                          )
14                                                        )
                                                          )   Hearing:
15                                                        )   Date: 7/31/19
                                                          )   Time: 3:00 pm
16                                                        )   Place: 411 West Fourth St. Santa Ana, CA
                                                          )   Room: 5B
17                                                        )
                                                          )
18
                TO THE HONORABLE THEODOR ALBERT, UNITED STATES BANKRUPTCY
19
       JUDGE; THE CH. 13 TRUSTEE; AND ALL INTERESTED PARTIES:
20
                DANNY GERARD GASS (“Debtor”) hereby responds to the Trustee’s NOTICE AND
21
       MOTION FOR ORDER DISMISSING CHAPTER 13 PROCEEDINGS (DELINQUENCY) and
22
       has set the matter for hearing. This Response is based on this Response, the Notice of Hearing, and
23
       the Declaration of the Debtor.
24

25
                                               Statement of Facts

26              1. The Chapter 13 Trustee filed Motion to Dismiss on June 6, 2019 for delinquency of $100.

27              2. National Data website shows that the Debtor paid the $100 on June 13, 2019 and that the

28                  payment cleared.

                                                          - 1 -
                RESPONSE TO TRUSTEE’S NOTICE AND MOTION FOR ORDER DISMISSING CHAPTER 13 CASE (DELINQUENCY)
     Case 8:14-bk-13157-TA       Doc 77 Filed 06/20/19 Entered 06/20/19 11:56:52                 Desc
                                  Main Document     Page 2 of 2



 1

 2          WHEREFORE, the Debtor respectfully requests that the Trustee’s NOTICE AND
 3     MOTION FOR ORDER DISMISSING CHAPTER 13 CASE (DELINQUENCY) be denied.
 4

 5          DATED: June 20, 2019
 6                                                          Respectfully Submitted,
 7
                                                            /s/ Amanda G. Billyard
 8
                                                            Amanda G. Billyard
 9                                                          FINANCIAL RELIEF LAW CENTER
                                                            Attorneys for Debtor
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      - 2 -
            RESPONSE TO TRUSTEE’S NOTICE AND MOTION FOR ORDER DISMISSING CHAPTER 13 CASE (DELINQUENCY)
